WOODWAED, J.
This motion for a reargument seems to be made, not with any idea of success, but to' call the attention of the •court to what the defendant, Paul K. Ames, through his attorney, claims to be an injustice inflicted upon him by the former opinion of the court, reported in 26 App. Div. 550, 50 N. Y. Supp. 495, the opinion having been written by me. Upon re-examination of the case, I am entirely satisfied that it would have been better and more just had the decision been based upon the simple grounds plainly stated in Schaefer v. Lithographing Co. (Sup.) 51 N. Y. Supp. 104. I am convinced that the former opinion erroneously stated that the defendant, Ames, admitted making the false statements constituting the basis of the alleged fraud; and I think it is due to him that he be relieved from any imputation which may have been inadvertently cast upon him. He should have the full benefit of all his rights upon a trial, unhampered by the statements above referred to, so far as they are contained in the former opinion.
The motion is denied, without costs. All concur.